DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 1100, 1200, 1290, 1310, 1320, 1330, 1400, 1450, 1460, 1800 in FIG. 1 as described in the specification [0034]-[0035].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
“control system ”  in claims 1 & 12; and
“control unit ”  in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in 

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 1 and 12 recite a “control system” and claim 9 recites a “control unit” which invoke 35 U.S.C. 112(f) according to the analysis set forth above. There is no corresponding disclosed structure (requiring both computer hardware and the algorithm(s) necessary for accomplishing the claimed functions for computer-implemented 112(f) limitations). Applicant has therefore failed to comply with the written description requirement. See MPEP 2181(II)(B) and MPEP 2161.01(I).
Claims 9-11 are further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a physiological parameter of the at least one ultrasonic element” in lines 7-8, which renders the claim indefinite because it is unclear how the physiological parameter can present measured value “of an” ultrasound transducer, as physiological parameters are understood by those skilled to be associated with living things rather than with a nonliving transducer.
Claim 1 set forth the 112(f)-invoking term “control system”. A claim with a term that invokes 112(f) is interpreted as requiring the structure disclosed in the specification as corresponding to that term.  In the present application, there is no disclosure of any corresponding structure.  The “control system” is only shown as black box 100 in figure 1.  It is described in the specification only in terms of the function it performs.  It appears, though it is not clear, that this is a computer-implement function.  It is not clear from the disclosure if the “system” that performs the “control” in order to “generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy” is only software (in which case it cannot invoke 112f), is hardware only, or if it is a combination of hardware and software.  No 
Claims 9 and 12 are also rejected for reciting the same and/or limitations outlined in the rejection above. 
Claims 2-3, 10-11, and 12-13 are also rejected due to their dependency on the corresponding independent claim in light of the above rejection.
Claim 2 recites the phrase “the power parameters comprise at least one of . . . duty cycle, pulse average acoustic power, time average acoustic power” and “the at least one physiological parameter comprises one of…” in lines 1-5, which renders the claim indefinite because there is no disclosure the power parameters comprise at least one of duty cycle, pulse average acoustic power, time average acoustic power, or that duty cycle, pulse average acoustic power, time average acoustic power are determined from one of the expressly disclosed power parameters. It is also unclear if the average acoustic pressure is non-linearly varied since [0080] discloses “As will be described above, the amplitude, pulse width, pulse repetition frequency, average acoustic pressure or any combination of these parameters can be constant or varied during each pulse or over a set of portions. In a non-linear application of acoustic parameters the above ranges can change significantly. Accordingly, the overall time average electrical power over treatment time may stay the same but not real-time average power”, indicating the variation of the average acoustic pressure may be constant or varied with no express indication of being non-linearly varied. Further, there is no disclosure in the specification any “time average acoustic power”, electrical power being supplied to the ultrasound radiating members over a range of wattages. However, there is no disclosure of the range of the time average electrical power being supplied non-linearly, or that the time average electrical power is the time average acoustic power as claimed. Similarly, there is no disclosure in the specification any “pulse average acoustic power”, although [0080] discloses a pulse averaged electrical power being varied a range of 1 to 8 watts. However, there is no disclosure of the range of the pulse averaged electrical power being non-linearly varied, or that the pulse averaged electrical power is the pulse average acoustic power as claimed. Additionally, “duty cycle”, [0080] discloses a duty cycle of a range “between about 0.01% and 90%”, however, there is no disclosure of the duty cycle range being determined under non-linear control. 
Further, it is unclear if the at least one physiological parameter in claim 2 refers to the physiological parameter of the at least one ultrasound element recited in claim 1, on which claim 2 is dependent from, as the at least one physiological parameter including one of mechanical index as described in the specification [0127] from the PG pub for this application as being a “relative indicator of the potential for mechanical bioeffects, particularly cavitation” and the at least one physiological parameter of a soft tissue thermal index as being “the ratio of total acoustic power to the acoustic power required to raise tissue temperature by 1° C” being measured in the patient.
Claims 10 & 13 are also rejected for reciting the same and/or similar limitations outlined in the rejection above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(b) as being anticipated by Tachibana et al. (US5720710, hereafter “Tachibana”). 
Regarding claim 1, Tachibana discloses an ultrasound catheter system (FIG. 4, col. 3, lines 16-17 discloses an ultrasound catheter) comprising:
a catheter having at least one ultrasonic element (col. 3, lines 15-17), wherein the catheter is configured to be advanced to a treatment site in a patient's vascular system (col. 1, lines 29-31 the catheter is inserted into the patient’s body, as col. 2, lines 1-4 as the ultrasonic imaging evaluates the stiffness, density and composition of a thrombus, it is clear the ultrasonic device is inserted into the vascular system of the patient in order to make this evaluation); and
a control system configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy (FIGS. 4 and 5 depict controlling circuitry and the random changes to the frequency of the signal supplied to the amplifier 
wherein the control system is configured to implement a non-linear protocol in a control routine to vary non-linearly* at least one of the power parameters** and a physiological parameter of the at least one ultrasonic element (see abstract which discloses that the controller generates a frequency that randomly changes. Random changing is non-linear, and the frequency of the ultrasound wave is a power parameter. Please note that currently the claim language does not require a specific power parameter. With regards to the physiological parameter, since the frequency is being randomly varied, it also randomly varies a physiological parameter such as both the mechanical index and the soft tissue thermal index. These will both vary randomly as the frequency is randomly varied, as Applicant's specification discloses that the equations used to calculate both the mechanical index and the soft tissue index both depend on the frequency being used. Thus, since the frequency is being varied randomly, both the mechanical index and the soft tissue index will vary randomly as well).
*the term “non-linearly” of the limitation has been interpreted to mean “randomly or pseudo randomly” as defined by the applicant in [0087] of the PG Pub for this application. 
** the term “power parameters” of the limitation has been interpreted to mean “acoustic parameters such as peak power, pulse width, pulse repetition frequency and frequency or any combination of them” and “peak rarefactional pressure, pr” as defined by the applicant in abstract, [0097], & [0112] of the PG Pub for this application.
Regarding claim 2,  Tachibana discloses wherein the power parameters comprise * of peak power, pulse repetition frequency (see Abstract which discloses the random frequency of the ultrasound, and since the power emitted by the ultrasonic element is in part dependent on the frequency, the peak power will thus be one of the parameters that is non-linearly varied), and the at least one physiological parameter** comprises at least one of mechanical index and soft tissue thermal index, or any combination of the aforementioned physiological parameter (since the frequency is being randomly varied, it also randomly varies a physiological parameter such as both the mechanical index and the soft tissue thermal index. These will both vary randomly as the frequency is randomly varied, as Applicant's specification discloses that the equations used to calculate both the mechanical index and the soft tissue index both depend on the frequency being used. Therefore, since the frequency is being varied randomly, both the mechanical index and the soft tissue index will vary randomly as well).
*the limitation has been interpreted in the alternative, requiring that the power parameters comprise only peak power; or requiring that the power parameters comprise only pulse repetition frequency; or requiring that the power parameters comprise only pulse width; or requiring that the power parameters comprise only duty cycle; or requiring that the power parameters comprise only pulse average acoustic power; or requiring that the power parameters comprise only time average acoustic power; or requiring that the power parameters comprise only peak rarefactional pressure; or requiring that the power parameters comprise only spatial peak pulse average intensity; or requiring that the power parameters comprise only spatial peak time average intensity.
**the limitation has been interpreted in the alternative, requiring that the physiological parameter comprises only mechanical index; or requiring that the physiological parameter comprises only soft tissue thermal index.
Regarding claim 3, Tachibana discloses wherein the at least one power parameter and the at least one physiological parameter are varied randomly between a maximum value and a minimum value (col. 4, lines 58-63 disclose an example in which a set of frequencies is used, having a maximum frequency (1200kHz) and a minimum (800kHz). col. 4, lines 60-63 disclose that the pulses of frequencies are varied in an arbitrary order, but they vary between the upper and lower limit. Since the power output by the ultrasonic element is dependent on the frequency, the power parameter, such as peak power, or even the frequency itself, is also varied randomly).
Regarding claim 9, Tachibana discloses a control system for an ultrasound catheter comprising a control unit (FIGS.  4 and 5 depict controlling circuitry and the random changes to the frequency of the signal supplied to the amplifier 4 going to the ultrasonic oscillation element 5) configured to implement a non-linear* protocol in a control routine to non-linearly* vary a power parameter* and a physiological parameter** (abstract discloses that the controller generates a frequency that randomly changes. Random changing is non-linear, and the frequency of the ultrasound wave is a power parameter. Please note that currently the claim language does not require a specific power parameter. With regards to the physiological parameter, since the frequency is being randomly varied, it also randomly varies a physiological parameter such as both the mechanical index and the soft tissue thermal index. These will both vary randomly as the frequency is randomly varied, as Applicant's specification discloses that the equations 
*see notes in claim 1.
Regarding claim 10, Tachibana discloses wherein the power parameter comprises at least one* of peak power, pulse repetition frequency (see Abstract which discloses the random frequency of the ultrasound, and since the power emitted by the ultrasonic element is in part dependent on the frequency, the peak power will thus be one of the parameters that is non-linearly varied), and the at least one physiological parameter** comprises at least one of mechanical index and soft tissue thermal index, or any combination of the aforementioned physiological parameter (since the frequency is being randomly varied, it also randomly varies a physiological parameter such as both the mechanical index and the soft tissue thermal index. These will both vary randomly as the frequency is randomly varied, as Applicant's specification discloses that the equations used to calculate both the mechanical index and the soft tissue index both depend on the frequency being used. Therefore, since the frequency is being varied randomly, both the mechanical index and the soft tissue index will vary randomly as well).
*see notes in claim 2.
**see notes in claim 2.
Regarding claim 11, Tachibana discloses wherein the power parameter and the physiological parameter is configured to be varied randomly between a maximum value 
Regarding claim 12, Tachibana discloses an ultrasound therapeutic system comprising:
an ultrasonic delivery device having at least one ultrasonic element (col. 3, lines 15-17); and
a control system (FIGS. 4 and 5 depict controlling circuitry and the random changes to the frequency of the signal supplied to the amplifier 4 going to the ultrasonic oscillation element 5) configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy (col. 1, lines 29-34),
wherein the control system is configured to implement a non-linear protocol in a control routine to vary non-linearly at least one of the power parameters and a physiological parameter of the at least one ultrasonic element.
Regarding claim 13, Tachibana discloses wherein the power parameters comprise at least * of peak power, pulse repetition frequency (see Abstract which discloses the random frequency of the ultrasound, and since the power emitted by the ultrasonic element is in part dependent on the frequency, the peak power will thus be one of the parameters that is non-linearly varied), and the at least one physiological parameter** 
*see notes in claim 2.
**see notes in claim 2.
Regarding claim 14, Tachibana discloses wherein the at least one power parameter and the at least one physiological parameter are varied randomly between a maximum value and a minimum value (col. 4, lines 58-63 disclose an example in which a set of frequencies is used, having a maximum frequency (1200kHz) and a minimum (800kHz). col. 4, lines 60-63 disclose that the pulses of frequencies are varied in an arbitrary order, but they vary between the upper and lower limit. Since the power output by the ultrasonic element is dependent on the frequency, the power parameter, such as peak power, or even the frequency itself, is also varied randomly).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY J SHAFQAT/Examiner, Art Unit 3793       

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793